Citation Nr: 1708563	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  13-05 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left eye disability.  

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984 and from January 2003 to January 2005.  The Veteran also served in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a hearing before the Board when he submitted his VA Form 9 (substantive appeal) in February 2013.  In correspondence dated in November 2016, the Veteran was informed that he was scheduled for a video conference hearing before the Board in December 2016.  The Veteran failed to report for the hearing or provide good cause for such failure to report.  Consequently, the Board will proceed with adjudication of the issues on appeal.  


FINDINGS OF FACT

1.  A chronic left eye disability did not originate in service and is not otherwise etiologically related to service.

2.  The Veteran's right ankle disability did not originate in service or until more than a year following service, and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available service treatment records and private treatment records have been obtained. 

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The examiners had access to the Veteran's claims file and reported a full and accurate knowledge of his disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Moreover, the neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be granted for certain chronic diseases, including arthritis, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309; see Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is chronic disease under 38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.309(a) (2016). 

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

Left Eye

Historically, the Veteran submitted a claim of entitlement to service connection for a left eye disability in August 2009.  The claim was denied in an April 2010 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.  

A review of the Veteran's service treatment reports reflects that clinical evaluation of the Veteran's eyes was normal at his June 1981 entrance examination.  The Veteran sustained blunt force trauma to the left eye after falling and hitting a tree and was diagnosed with retrobulbar hemorrhage in October 1983.  He subsequently underwent a lateral canthotomy that month.  Later in October 1983, he was noted to have a good post-operative recovery.  In November 1983, the Veteran was reported to be status post left retrobulbar hemorrhage, resolved.  A National Guard enlistment examination dated in July 1990 revealed that clinical evaluation of the eyes was normal.  On a report of medical history form prepared in conjunction with the examination, the Veteran reported that he sustained an eye injury in 1983.  The examiner noted that the Veteran's eye injury required surgery and there was no permanent eye disability.  In April 1997, the Veteran was seen for a report of left eye irritation and redness.  On a periodic examination dated in November 1999, clinical evaluation of the eyes was normal.  On a report of medical history form prepared in conjunction with the examination, the Veteran denied eye trouble.  On a June 2003 annual physical, clinical examination of the eyes was normal.  The Veteran did not report eye trouble on a report of medical history form prepared in conjunction with the examination.  

At a VA examination in March 2010, the examiner reviewed the Veteran's claims file and relevant medical history.  Following a clinical evaluation, the examiner diagnosed the Veteran with dry eye syndrome and meibomian gland dysfunction causing intermittent redness/irritation in the left eye.  The examiner opined that the Veteran's dry eye syndrome and meibomian gland dysfunction was not caused by or a result of left eye trauma that occurred in service.  The examiner's rationale was based on a review of the medical literature, a review of the medical record, and clinical experience.  The examiner also diagnosed suspected glaucoma.  The examiner opined that suspected glaucoma was not caused by or a result of left eye trauma that occurred in service.  The examiner's rationale was based on a review of the medical literature, a review of the medical record, and clinical experience.

Having reviewed the complete record, the Board finds that the evidence does not establish that service connection is not warranted for the Veteran's left eye disability.  

There is no competent evidence that suggests that any left eye disability either began during or was otherwise caused by the Veteran's active service.  The service treatment reports reflect that the Veteran sustained an injury to his left eye and underwent a surgical procedure thereafter.  However, following surgery, the Veteran had a successful recovery.  He was treated on one occasion during his National Guard service for an irritated eye.  There is no evidence to indicate that the Veteran has a chronic left eye disability related to the injury during his active duty service.  The only medical opinion concluded that it was less likely than not that the Veteran's current eye disabilities were related to service.  This opinion was supported by a rationale that was grounded in the evidence of record and medical literature, and it has not been questioned or undermined by any other medical opinion of record.  Hence, the Board finds that the competent evidence of record does not reveal a showing of a relationship between the Veteran's claimed left eye disability and his period of service. 

Although the Veteran contends that he has a left eye disability related to his active service, specifically to an injury sustained during service, the Veteran has submitted no competent medical evidence or opinions to corroborate such a contention.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions). 

The Veteran's opinion is not competent to provide the requisite etiology of a current left eye disability, because such a determination requires medical expertise.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a medical opinion as to the etiology of the claimed left eye disability.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran's opinion on its own is insufficient to provide the requisite nexus between a left eye disability and his active service.  Therefore, the lay statements regarding the Veteran's claimed left eye disability being related to service are not considered to be competent nexus evidence, as the Veteran is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a left eye disability, and the claim is denied.

Right Ankle Disability

Historically, the Veteran submitted a claim of entitlement to service connection for a right ankle disability in August 2009.  The claim was denied in an April 2010 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.  

A review of the Veteran's service treatment reports reflects the Veteran's June 1981 entrance examination revealed a normal clinical evaluation of the lower extremities.  On a National Guard enlistment examination dated in July 1990, examination of the lower extremities was normal.  On a periodic examination dated in November 1999, clinical evaluation of the lower extremities was normal.  On a report of medical history form prepared in conjunction with the examination, the Veteran denied arthritis or other joint deformity.  On a periodic examination dated in November 1999, clinical evaluation of the lower extremities was normal.  On a report of medical history form prepared in conjunction with the examination, the Veteran denied arthritis or other joint deformity.  On a June 2003 annual physical, clinical examination of the lower extremities was normal.  The Veteran did not report arthritis or other joint deformity.  In August [2003 or 2004], the Veteran rolled his right ankle playing basketball.  

At a VA examination in March 2010, the examiner noted that the Veteran injured his ankle during service playing basketball in August 2003.  Following a review of the claims file and clinical evaluation, the Veteran was assessed with osteoarthritis of the right ankle.  The examiner opined that the right ankle disability was less likely as not related to the right ankle problem shown in service.  The examiner's rationale was that there is no indication of serious injury or chronic right ankle problems following the injury in service.  

Private treatment reports from Health Park Podiatric Fleming dated in October 2010 reflect a report of occasional pain in the right ankle since the Veteran rolled his ankle playing basketball in 2004.  The Veteran was diagnosed with arthritis, degenerative joint disease of the ankle, subtalar joint.  He was prescribed an ankle brace in November 2010.   

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a right ankle disability.

There is no competent evidence that suggests that a chronic right ankle disability either began during or was otherwise caused by the Veteran's active service.  The service treatment reports reflect that the Veteran sustained an injury to his right ankle.  However, no chronic right ankle disability was reported after that injury.  The first medical evidence of a right ankle problem following service came in 2010, several years after the injury in service.  There is no evidence to indicate that the Veteran has a chronic right ankle disability related to the injury during service.  The only medical opinion concluded that it was less likely than not that the Veteran's current right ankle disability was related to service.  This opinion was supported by a rationale that was grounded in the evidence of record and medical literature, and it has not been questioned or undermined by any other medical opinion of record.  Hence, the Board finds that the competent evidence of record does not reveal a showing of a relationship between the Veteran's claimed right ankle disability and his period of service. 

The Board finds that the competent evidence of record does not reveal a showing of a relationship of a current right ankle disability and the Veteran's periods of service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that a right ankle disability is related to his periods of service, has been chronic since service, or that osteoarthritis manifested within one year of the Veteran's separation from active duty service.  38 C.F.R. §§ 3.307, 3.309.

Although the Veteran contends that he has a right ankle disability related to his service, he has not submitted any competent medical evidence or opinion to substantiate his theory of entitlement.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not considered competent to provide the requisite etiology of the current right ankle disability because such a determination requires medical expertise and training which he has not been shown to possess.  38 C.F.R. § 3.159(a)(1); see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's assertion that his right ankle disability is related to his service is not considered to be competent as he is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a right ankle disability, and the claim is denied.


ORDER

Entitlement to service connection for a left eye disability is denied.  

Entitlement to service connection for a right ankle disability is denied.



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


